Title: Extracts from Destutt de Tracy’s Reflections on Montesquieu’s First Twelve Books, [ca. 12 June 1809]
From: 
To: 


            
              ca. 12 June 1809
            
            nous trouvons dés le livre second que les gouvernemens  viennent tous Se ranger dans deux classes, Savoir ceux qui Sont fondés Sur les droits généraux des hommes, et ceux qui Se pretendent fondés Sur des droits particuliers.
            Montesquieu n’a pas adopté cette division. Il classe les gouvernemens d’après la circonstance accidentelle du nombre des hommes qui Sont les depositaires de l’autorité: et il cherche dans le livre troisieme quels Sont les principes moteurs ou plutôt conservateurs de chaque espèce de gouvernement. Il etablit que pour le despotisme c’est la crainte, pour la monarchie, c’est l’honneur, et pour la republique c’est la vertu. Ces assertions peuvent être plus ou moins Sujettes à explication et à contestation, mais Sans pretendre les Nier absolument, nous croyons pouvoir affirmer—qu’il resulte de la discussion à laquelle elles nous ont engagés, que le principes principe des gouvernemens fondés Sur les droits des hommes est la  raison. 
            Dans le livre quatrieme, il est question de l’education. Montesquieu etablit qu’elle doit être relative au principe du gouvernement pour qu’il puisse Subsister. Je pense qu’il a raison: et j’en tire cette consequence que les gouvernemens qui S’appuient Sur des idées fausses et mal demelées, ne doivent pas risquer de donner à leurs Sujets une education bien Solide; que ceux qui ont besoin de tenir certaines classes dans l’avilissement et l’oppression ne doivent pas les laisses S’eclairer: et qu’ainsi il n’y a que les gouvernemens fondés Sur la raison qui puissent desirer que l’instruction Soit Saine, forte, et généralement repandue. 
            Montesquieu ne destine le Sixieme livre qu’a examiner les consequences des principes des divers gouvernemens par rapport a la Simplicité des lois civiles et Criminelles, la forme des jugemens, et l’etablissement des peines. En traitant ce Sujet avec lui, et profitant de ce qui a eté dit précedemment j’arrive à des resultats plus généraux et plus etendus. je trouve que la marche de l’esprit humain est progressive dans la Science Sociale comme dans toutes les autres: que la democratie ou le despotisme Sont les premiers gouvernemens imaginés par les hommes, et marquent le premier degré de civilisation; que l’aristocratie Sous un ou plusieurs chefs quelque nom qu’on lui donne, à partout remplacé ces gouvernemens informes, et constitue un Second degré de civilisation; et que la representation Sous un ou plusieurs chefs est une invention nouvelle qui forme et constate un troisieme degré de Civilisation. j’ajoute que dans le premier etat c’est l’ignorance qui regne et la force qui domine. Dans le Second il S’etablit des opinions; c’est la réligion qui a le plus d’empire. Dans le troisieme la raison commence à prévaloir, et la philosophie à plus d’influence. j’observe de plus que le motif principal des punitions dans le premier degré de civilisation est la vengeance humaine: dans le Second c’est la vengeance divine; et dans le troisieme, c’est le desir d’empecher le mal à venir. 
            Aprés avoir ainsi dans Ses dix premiers livres consideré les divers genres de gouvernement Sous tous les aspects, Montesquieu consacre le livre onzieme intitulé des lois qui forment la liberté politique dans Son rapport avec la constitution, a prouver que la constitution anglaise est la perfection et le dernier terme de la Science Sociale et que c’est une folie de chercher encore le moyen d’assurer la liberté politique, puis que ce moyen est complettement trouvé.
            N’etant pas de cet avis, j’ai partagé ce livre en deux chapitres. Dans le premier je fais voir que le problême n’est pas resolu, et que il ne Saurait l’être tant qu’on donne trop de pouvoir à un seul homme; et dans le Second, je tache de montrer comment on peut resoudre le problême, en ne donnant jamais à un Seul homme assez de pouvoir pour qu’on ne puisse pas le lui oter Sans violence, et pour que quand il change tout change nécessairement avec lui.
            Pour terminer, Montesquieu dans Son douzieme livre traite des lois qui forment la liberté politique dans Son rapport avec le Citoyen. y ayant peu de choses nouvelles à en tirer, je me borne à ce resultat que la liberté politique ne Saurait subsister Sans la liberté individuelle et la liberté de la presse, et celles ci Sans la procedure par jurés.
          